ON APPLICATION FOR REHEARING.
GARDNER, J.
(3) It is earnestly insisted by counsel for appellant upon this application for rehearing that the bill is demurrable for that it shows a release of appellee from liability by a majority of the stockholders, who, under the averments of the bill, might share in the proceeds of any surplus funds.
As appears from the opinion rendered in this cause, we have treated the bill as one filed for the benefit of the creditors, and, so considered, we are still of the opinion that it is free from any defect pointed out by the demurrer.
The demurrer is addressed to the bill as a whole. The bill clearly alleges the insolvency of the company and shows a judicial ascertainment of such insolvency and a decree of dissolution of the corporation. In addition to this, it is further averred that: “Said insurance company is insolvent and has not property and assets sufficient to pay its creditors, the discrepancy between its assets and its liabilities being the sum of $20,000.”
Under the averments of the bill, therefore, here confessed by demurrer, there is no occasion to enter into a discussion of the insistence here urged. Should there result, contrary to the averments of the bill, any surplus fund for distribution to the *656stockholders, there would then be presented ample opportunity for the questions argued to be determined. As the bill is framed, as construed by us, it is a creditor’s bill and one in which the stockholders as such are without interest.
As to the right of the complainant as receiver to maintain this suit, we are content with what was said in the original opinion in this cause.
The application is overruled.